DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has filed amendments to the claims on 10/27/2020. Claims 1-3, 7-8 have been amended. Claims 4 and 10 have been cancelled. Applicant has not yet submitted the certified copy of JP2018-11175. Applicant’s amendments to the claim has caused for the withdrawal of the previous action’s 35 USC 112(b) rejection. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/12/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-11175 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last limitation of claim 1, 2, 7, and 8 recite “at least one of each of the following”. This phrase is a contradiction since “at least one of” describes choosing at least one of the plurality of individual control plans while “each of the following” describes choosing all of the plurality of individual control plans. By bringing these two phrases together, it causes confusion as to the metes and bounds of the claim and therefore contains indefinite language. 
Therefore claims 1, 2, 7 and 8 and their dependent claims 3, 5-6, 9, and 11-12 are rejected under 35 USC 112(b). Appropriate correction is required. 
For the purpose of examination, the Examiner has taken “at least one of each of the following” to mean at least one of the following. 
The last limitation of claims 1, 2, 7, and 8 recite “and (5) operating…alternative facility..., and combines the prepared individual control plans with one another…” It is not apparent if the act of combining of the individual control plans 1-5 is part of 5 or if the act of combining the 
For the purpose of examination, the Examiner has taken “…and combines the prepared individual control plans with one another…” to be a separate act then (5).
Claim 7 recites the limitation "arithmetic operation device" in the 7th paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 8-9, and 11-12 are rejected under 35 USC 112(b). Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2016098483, herein Kawamura) in further view of Wenzel et al (US PUB. 20200096985, herein Wenzel).

An energy management system that controls an operation of an air conditioning facility, comprising: 
a processor (0032, 0093 “the case where the program causes the heat source system management device 100, which is a computer” The heat source system managing device contains the arithmetic processing unit as can be seen in fig. 1. Arithmetic processing unit corresponds to the processor); and 
a storage device that is connected to the processor (fig. 2, 0025 “As shown in FIG. 2, the heat source system management device 100 includes…a storage unit 102, an arithmetic processing unit 103”), 
wherein the air conditioning facility includes a cooling tower that cools cooling water, refrigerators that cool cold water (0014 “heat source system 200 includes a primary-side system 210 that generates cold heat and stores it in the heat storage tank”), a pump that works to circulate the cold water (0015 “primary-side cold water pump 212a is a pump that pumps cold water from the heat storage tank”), [and a valve that is disposed in a flow path of the cold water], 
wherein the processor executes: 
acquiring past effective management data of the air conditioning facility, which includes a power consumption amount of the air conditioning facility (0026 “The storage unit 102 stores information including energy consumption characteristic information 1021…The energy consumption characteristic information 1021 is information on the energy consumption characteristic showing the relationship between the load factor of the refrigerators”), actual results of a demand response (DR) and weather data (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar to the temperature, temperature, humidity, etc. predicted by the weather forecast”), 
a prediction unit that determines one effective management pattern that is in the past effective management data of the air conditioning facility based on current weather data (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar to the temperature, temperature, humidity, etc. predicted by the weather forecast. Then, the heat demand forecasting unit 1031 predicts the heat demand of the next day by taking the average value of the extracted past heat demands.”) and a management calendar, which includes dates and times of events and predicts a DR demand amount on the basis of weather forecast data and the past effective management data of the air conditioning facility (0037 “The operation plan creation unit 1033 illustrated in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the above-described heat demand prediction upper limit value is supplied to the demand facility F.” 0034 ““the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023”, 0030 “the operation record information 1023 includes the past date and time when the refrigerators 211a to 211d were operated, the temperature and humidity…and the amount of cold heat consumed in the demand facility” A predicted demand is calculated using past operation information. Operation information shows previous effective management data of the facility. This data is used to generate predicted heat demand as shown in 0034. The operation plan described in 0037 is the determined effective management pattern and is created using the predicted heat demand. It is similar to the past effective management data, the past operation information, since it is created using the past operation information.); 
wherein the [reception unit] prepares at least one of each of the following individual control plans: (1) minimizing the sum of power consumption amounts of the cooling tower and the refrigerator without changing an amount of heat that the refrigerator generates by controlling an operation of the cooling tower, (2) improving efficiency of the refrigerator by increasing a cold water temperature at an outlet of the refrigerator (0067 “the cold water cooled by the refrigerator 211a is supplied to the lower part of the heat storage tank 213, and the same amount of cold water is supplied from the heat storage tank 213 to the demand facility F. The cold water heated by the heat consumption in the demand facility F”, 0021 “The refrigerators 211a to 211d, the primary side chilled water pumps 212a to 212d, and the secondary side chilled water pumps 221 operate according to the operation plan created (or changed) by the heat source system management device 100” After escaping the refrigerator through an outlet, the cold water is heated. This is done in accordance with the operation plan since the refrigerators are controlled by the operation plan.), (3) stopping an operation of at least one of the refrigerators (0053 “An operation plan is created so as to…temporarily stopping the refrigerator 211d and the like”), (4) controlling operations of the valve and the pump to reduce motive power of the pump, and (5) operating an alternative facility and stopping the operation of at least one of the refrigerator, and combines the prepared individual control plans with one another in order of the plans (1) to (5), to thereby determine the control plan that satisfies the predicted DR demand amount (0037 “operation plan creation unit 1033 shown in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the heat demand forecast upper limit value described above is supplied to the demand facility F. That is, the operation plan creation unit 1033 creates an operation plan so that cold heat larger than the predicted value of the heat demand can be supplied to the demand facility F”, 0041 “The output unit 104 outputs a control command based on the operation plan created by the operation plan creation unit 1033”, 0046 “the operation plan creation unit 1033 (operation plan creation step)” The steps done in 0053 and 0067 are done in an order based on the operation plan that has been created based on the predicted demand response. The plan has steps as shown in 0041 and steps are done in a particular order.)
Kawamura does not teach and a valve that is disposed in a flow path of the cold water, and a reception unit that determines a control plan for the air conditioning facility by using the 
Wenzel teaches and a valve that is disposed in a flow path of the cold water (0068 “valves configured to control the flow rate of the cold water”)
and a reception unit that determines a control plan for the air conditioning facility by using the determined effective management pattern and determines a DR response amount depending on a power consumption amount in the control plan (0158 “controller 828 controls connected equipment 610 based on the results of the optimization performed by model predictive optimizer 830… equipment controller 828 may generate control signals which cause connected equipment 610 to achieve the optimal power consumption values” 0153 lines 18-22, “Load/rate predictor 822 may… provide the predicted loads Load.sub.i and the utility rates to model predictive optimizer” 0151 “load/rate predictor 822 uses a deterministic plus stochastic model trained from historical load data to predict loads… load/rate predictor 822 may predict… an electric load” The load predictor as shown in 0151 uses past effective management in order to predict electrical load. This data is then send to an optimizer as shown in 0153. The optimizer creates optimized control plan for optimized power consumption using the predicted load and thus corresponds to the reception unit. The controller uses the optimized plan from the optimizer in order to control the connected equipment. As shown in 0113 connected equipment includes air conditioning equipment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura with the optimizer teachings of Wenzel because Wenzel teaches a means for optimizing “the total cost associated with… operating connected equipment 610 over the duration of an optimization period” (0162).

Regarding claim 2, Kawamura and Wenzel teaches the energy management system according to claim 1.
wherein the reception unit (Wenzel, 0158 “controller 828 controls connected equipment 610 based on the results of the optimization performed by model predictive optimizer 830… equipment controller 828 may generate control signals which cause connected equipment 610 to achieve the optimal power consumption values”, 0113 “Connected equipment 610 can include…refrigeration equipment”, The optimizer corresponds to the reception unit.) prepares at least one of each of the following individual control plans; (1) controlling a temperature of the cooling water which is sent out of the cooling tower so as to minimize the sum of power consumption amounts of a fan of the cooling tower and the refrigerator, (2) increasing a temperature of the cold water that is sent out of the refrigerator (0067 “the cold water cooled by the refrigerator 211a is supplied to the lower part of the heat storage tank 213, and the same amount of cold water is supplied from the heat storage tank 213 to the demand facility F. The cold water heated by the heat consumption in the demand facility F”, 0021 “The refrigerators 211a to 211d, the primary side chilled water pumps 212a to 212d, and the secondary side chilled water pumps 221 operate according to the operation plan created (or changed) by the heat source system management device 100” After escaping the refrigerator, the cold water is heated. This is done in accordance with the operation plan.), (3) stopping an operation of at least one of the refrigerators to increase a temperature of the cold water (0053 “An operation plan is created so as to…temporarily stopping the refrigerator 211d and the like”), (4) controlling operations of the valve and the pump to reduce a header-to-header differential pressure and a supplied water amount of the cold water, and (5) operating the alternative facility and stopping the operation of at least one of the refrigerators, and combines the prepared individual control plans with one another in order of the plans (1) to (5), to thereby determine the control plan that satisfies the predicted DR demand amount  (0037 “operation plan creation unit 1033 shown in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the heat demand forecast upper limit value described above is supplied to the demand 
Regarding claim 5, Kawamura and Wenzel teach the energy management system according to claim 1, 
Kawamura and Wenzel further teach further comprising a restoration unit that determines a restoration model (Kawamura, 0051 “at 7 o'clock to 8 o'clock shown in FIG. 5A, the operation plan is created so that only the refrigerator 211a having the lowest cold heat generation cost is operated at the rated operation. Further, at 8:00 to 9:00 when the heat demand sharply increases, an operation plan is created so that all the refrigerators 211a to 211d are operated at the rated rates.”, The turned off refrigeration units are restored.) on the basis of the current meteorological condition (Kawamura, 0036 “actual heat demand does not exceed the heat demand forecast upper limit even when the temperature becomes higher than that predicted by the weather forecast”, Heat demand dictates the restoration of the refrigerators. Heat demand is calculated in a manner where if the actual temperature is different than the forecasted temperature, the heat demand value would still be correct. Therefore, the restoration model which is based on heat demand is also based on current meteorological conditions since calculated heat demand account for fluctuations in the current meteorological condition.) , an operation state of the air conditioning facility (Kawamura, 0035 “heat demand prediction upper limit calculation unit 1032 calculates the heat demand prediction upper limit value by adding a predetermined prediction error to the heat demand prediction value… “prediction error” is an error between the heat demand predicted by the heat demand prediction  and a warmth state that is achieved by the air conditioning facility (Kawamura, 0034 “the heat demand is calculated based on the set temperature of the indoor unit (heat load device 222)” Heat demand for which the refrigeration units are restored is calculated based on the set temperature of the indoor facility. The set temperature corresponds to a warmth state.), performs control of restoration from demand response in accordance with the determined restoration model (Kawamura, 0051 “Further, at 8:00 to 9:00 when the heat demand sharply increases, an operation plan is created so that all the refrigerators 211a to 211d are operated at the rated rates.”), and verifies the operation state of the air conditioning facility on the basis of the operation state of the air conditioning facility that is being subjected to the restoration control (Kawamura, 0062 “the amount of cold heat Q supplied from the refrigerator 211a… T [°C.] is the cold water supply temperature (detection value of the temperature detector T1), and T [° C.] is return temperature of the cold water (detection value of the temperature detector T2)” 0063 0022 “temperature detector T1 is a sensor that detects the temperature of cold water cooled by the refrigerator 211a or the like, and is installed in the pipe h3. The temperature detector T2 is a sensor that detects the temperature of cold water heated by heat exchange”, The sensed temperatures are used to verify the cold heat consumed using the equation in 0063 Cold heat consumed as explained above is an operation state of the air conditioning facility and is subjected to restoration control since cold water which is used for cold heat consumed is chilled by the refrigerators and as shown above, the refrigerators are the ones being restored. The cold heat consumed is therefore verified.)  and the warmth state that is achieved by the air conditioning facility concerned as the function unit (Wenzel 0076 “AHU controller 330 may also receive a measurement of the 

Regarding claim 7, Kawamura teaches an energy managing method that an energy management system that controls an operation of an air conditioning facility executes,
 wherein the energy management system includes a processor (0032, 0093 “the case where the program causes the heat source system management device 100, which is a computer” The heat source system managing device contains the arithmetic processing unit as can be seen in fig. 1. Arithmetic processing unit corresponds to the processor); and a storage device that is connected to the processor (fig. 2, 0025 “　As shown in FIG. 2, the heat source system management device 100 includes…a storage unit 102, an arithmetic processing unit 103”), and 
the air conditioning facility includes a cooling tower that cools cooling water, refrigerators that cool cold water (0014 “heat source system 200 includes a primary-side system 210 that generates cold heat and stores it in the heat storage tank”), a pump that works to circulate the cold water (0015 “primary-side cold water pump 212a is a pump that pumps cold water from the heat storage tank”), [and a valve that is disposed in a flow path of the cold water], 
the energy managing method comprising the steps of: 
acquiring past effective management data of the air conditioning facility, which includes a power consumption amount of the air conditioning facility (0026 “The storage unit 102 stores information including energy consumption characteristic information 1021…The energy consumption characteristic information 1021 is information on the energy consumption characteristic showing the relationship between the load factor of the refrigerators”), actual results of a demand response (DR) and weather data (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 
determining one effective management pattern that is in the past effective management data of the air conditioning facility based on current weather data (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar to the temperature, temperature, humidity, etc. predicted by the weather forecast. Then, the heat demand forecasting unit 1031 predicts the heat demand of the next day by taking the average value of the extracted past heat demands.”) and a management calendar, which includes dates and times of events by the processor (0037 “The operation plan creation unit 1033 illustrated in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the above-described heat demand prediction upper limit value is supplied to the demand facility F.” 0034 ““the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023”, 0030 “the operation record information 1023 includes the past date and time when the refrigerators 211a to 211d were operated, the temperature and humidity…and the amount of cold heat consumed in the demand facility” A predicted demand is calculated using past operation information. Operation information shows previous effective management data of the facility. This data is used to generate predicted heat demand as shown in 0034. The operation plan described in 0037 is the determined effective management pattern and is created using the predicted heat demand. It is similar to the past effective management data, the past operation information, since it is created using the past operation information.);
predicting a DR demand amount on the basis of weather forecast data and the past effective management data of the air conditioning facility by the arithmetic operation device (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar 
determining at least one of each of the following individual control plans: (1) minimizing the sum of power consumption amounts of the cooling tower and the refrigerator without changing an amount of heat that the refrigerator generates by controlling an operation of the cooling tower, (2) improving efficiency of the refrigerator by increasing a cold water temperature at an outlet of the refrigerator (0067 “the cold water cooled by the refrigerator 211a is supplied to the lower part of the heat storage tank 213, and the same amount of cold water is supplied from the heat storage tank 213 to the demand facility F. The cold water heated by the heat consumption in the demand facility F”, 0021 “The refrigerators 211a to 211d, the primary side chilled water pumps 212a to 212d, and the secondary side chilled water pumps 221 operate according to the operation plan created (or changed) by the heat source system management device 100” After escaping the refrigerator, the cold water is heated. This is done in accordance with the operation plan since the refrigerators are controlled by the operation plan.), (3) stopping an operation of at least one of the refrigerators (0053 “An operation plan is created so as to…temporarily stopping the refrigerator 211d and the like”), (4) controlling operations of the valve and the pump to reduce motive power of the pump, and (5) operating an alternative facility and stopping the operation of at least one of the refrigerator; 
combining the prepared individual control plans with one another in order of (1) to (5) and to thereby determine a control plan that satisfies the predicted DR demand amount by the arithmetic operation device in accordance with the determined effective management pattern by the processor (0037 “operation plan creation unit 1033 shown in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the heat demand forecast upper limit value described above is supplied to the demand facility F. That is, 
Kawamura does not teach and a valve that is disposed in a flow path of the cold water, and determining a DR response amount from a power consumption amount in the control plan by the processor.
Wenzel teaches and a valve that is disposed in a flow path of the cold water (0068 “valves configured to control the flow rate of the cold water”)
and determining a DR response amount from a power consumption amount in the control plan by the processor (0158 “controller 828 controls connected equipment 610 based on the results of the optimization performed by model predictive optimizer 830… equipment controller 828 may generate control signals which cause connected equipment 610 to achieve the optimal power consumption values” 0153 lines 18-22, “Load/rate predictor 822 may… provide the predicted loads Load.sub.i and the utility rates to model predictive optimizer” 0151 “load/rate predictor 822 uses a deterministic plus stochastic model trained from historical load data to predict loads… load/rate predictor 822 may predict… an electric load” The load predictor as shown in 0151 uses past effective management in order to predict electrical load. This data is then send to an optimizer as shown in 0153. The optimizer creates optimized control plan for optimized power consumption using the predicted load and thus corresponds to the reception unit. The controller uses the optimized plan from the optimizer in order to control the connected equipment. As shown in 0113 connected equipment includes air conditioning equipment.)


Regarding claim 8, Kawamura and Wenzel teach the energy managing method according to claim 7, 
wherein the arithmetic operation device prepares at least one of individual control plans for (1) controlling a temperature of the cooling water which is sent out of the cooling tower so as to minimize the sum of power consumption amounts of a fan of the cooling tower and the refrigerator, (2) increasing a temperature of the cold water that is sent out of the refrigerator (0090 “cold water cooled by the refrigerator 211a is supplied to the lower part of the heat storage tank 213, and cold water of the same cold heat quantity is supplied from the heat storage tank 213 to the consuming facility F. The cold water of which the temperature has increased by heat consumption in the consuming facility F”, 0030 “The refrigerators 211a to 211d, the primary cold water pumps 212a to 212d, and the secondary cold water pump 221 operate in accordance with an operation plan which is prepared (or changed) by the heat source system managing device” After escaping the refrigerator, the cold water is heated. This is done in accordance with the operation plan.), (3) stopping an operation of at least one of the refrigerators to increase a temperature of the cold water (0053 “An operation plan is created so as to…temporarily stopping the refrigerator 211d and the like”), (4) controlling operations of the valve and the pump to reduce a header-to-header differential pressure and a supplied water amount of the cold water, and (5) operating the alternative facility and stopping the operation of at least one of the refrigerators, and combines the prepared individual control plans with one another in order of (1) to (5), to thereby determine the control plan that satisfies the predicted DR demand amount (0053 

Regarding claim 11, Kawamura and Wenzel teaches the energy managing method according to claim 7.
Kawamura and Wenzel further teach wherein the arithmetic operation device determines a restoration model (Kawamura, 0051 “at 7 o'clock to 8 o'clock shown in FIG. 5A, the operation plan is created so that only the refrigerator 211a having the lowest cold heat generation cost is operated at the rated operation. Further, at 8:00 to 9:00 when the heat demand sharply increases, an operation plan is created so that all the refrigerators 211a to 211d are operated at the rated rates.”, The turned off refrigeration units are restored.) on the basis of the current meteorological condition (Kawamura, 0036 “actual heat demand does not exceed the heat demand forecast upper limit even when the temperature becomes higher than that predicted by the weather forecast”, Heat demand dictates the restoration of the refrigerators. Heat demand is calculated in a manner where if the actual temperature is different than the forecasted temperature, the heat demand value would still be correct. Therefore, the restoration model which is based on heat demand is also based on current meteorological conditions since calculated heat demand account for fluctuations in the current meteorological condition.), an operation state of the air conditioning facility (Kawamura, 0035 “heat demand prediction upper limit calculation unit 1032 calculates the heat demand prediction upper limit value by adding a predetermined prediction error to the heat demand prediction value…  and a warmth state that is achieved by the air conditioning facility (Kawamura, 0034 “the heat demand is calculated based on the set temperature of the indoor unit (heat load device 222)” Heat demand for which the refrigeration units are restored is calculated based on the set temperature of the indoor facility. The set temperature corresponds to a warmth state.), performs control of restoration from demand response in accordance with the determined restoration model (Kawamura, 0051 “Further, at 8:00 to 9:00 when the heat demand sharply increases, an operation plan is created so that all the refrigerators 211a to 211d are operated at the rated rates.”), and verifies the operation state of the air conditioning facility on the basis of the operation state of the air conditioning facility that is being subjected to the restoration control (Kawamura, 0062 “the amount of cold heat Q supplied from the refrigerator 211a… T [°C.] is the cold water supply temperature (detection value of the temperature detector T1), and T [° C.] is return temperature of the cold water (detection value of the temperature detector T2)” 0063 0022 “temperature detector T1 is a sensor that detects the temperature of cold water cooled by the refrigerator 211a or the like, and is installed in the pipe h3. The temperature detector T2 is a sensor that detects the temperature of cold water heated by heat exchange”, The sensed temperatures are used to verify the cold heat consumed using the equation in 0063 Cold heat consumed as explained above is an operation state of the air conditioning facility and is subjected to restoration control since cold water which is used for cold heat consumed is chilled by the refrigerators and as shown above, the refrigerators are the ones being restored. The cold heat consumed is therefore verified.)  and the warmth state that is achieved by the air conditioning facility concerned (Wenzel 

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2016098483, herein Kawamura) in further view of Wenzel et al (US PUB. 20200096985, herein Wenzel in further view of Matsuda et al (US PUB. 20160013645).
Regarding claim 3, Kawamura and Wenzel teach the energy management system according to claim 1. 
Wenzel further teaches the reception unit (0158 “controller 828 controls connected equipment 610 based on the results of the optimization performed by model predictive optimizer 830… equipment controller 828 may generate control signals which cause connected equipment 610 to achieve the optimal power consumption values”, 0113 “Connected equipment 610 can include…refrigeration equipment”, The optimizer corresponds to the reception unit.):
However, Kawamura and Wenzel do not teach wherein the reception unit estimates the electric power unit price in demand response on the basis of the weather forecast and past actual result data of the demand response, decides magnitude of a profit obtained by implementing the demand response on the basis of a result of comparison between the estimated electric power unit price and a predetermined threshold value, and in a case where the obtained profit is large, prepares a control plan for controlling a plurality of pieces of equipment.
Matsuda teaches wherein the reception unit estimates the electric power unit price in demand response on the basis of the weather forecast and past actual result data of the demand response (0040 “Attention is focused on the negawatts created by the demand response in order to deal with such fluctuations of the electric power price… and a sudden increase of demand on the next day is forecasted because of a fierce cold wave and the electric 
decides magnitude of a profit obtained by implementing the demand response on the basis of a result of comparison between the estimated electric power unit price and a predetermined threshold value (0040 “and a sudden increase of demand on the next day is forecasted because of a fierce cold wave and the electric power price for delivery on the next day rises sharply…The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption can be sold at a high price in the market and the consumer can thereby earn large profits.” An expected price increase is determined. The predetermined threshold is the old price. It is determined that a profit of a magnitude may be acquired.), and 
in a case where the obtained profit is large, prepares a control plan for controlling a plurality of pieces of equipment (0040 “the consumer who has the long-term contract at that time can buy the electric power at a contracted price, but can keep the electric power consumption lower than the contracted electric energy (hereinafter referred to as the "contracted electric energy") by, for example, using oil stoves instead of air conditioners. The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption can be sold at a high price in the market and the consumer can thereby earn large profits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura and Wenzel with the negawatts teachings of Matsuda because “creating the negawatts…which meet various 

Regarding claim 9, Kawamura and Wenzel teach the energy managing method according to claim 7.
However, Kawamura and Wenzel do not teach wherein the arithmetic operation device estimates the electric power unit price in demand response on the basis of the weather forecast and past actual result data of the demand response, decides magnitude of a profit obtained by implementing the demand response on the basis of a result of comparison between the estimated electric power unit price and a predetermined threshold value, and in a case where the obtained profit is large, prepares a control plan for controlling a plurality of pieces of equipment.
Matsuda does teach wherein the arithmetic operation device estimates the electric power unit price in demand response on the basis of the weather forecast and past actual result data of the demand response (0040 “Attention is focused on the negawatts created by the demand response in order to deal with such fluctuations of the electric power price… and a sudden increase of demand on the next day is forecasted because of a fierce cold wave and the electric power price for delivery on the next day rises sharply…The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption” 0002 “In the electric power trading market such as the U.S., not only electric power generated by power plants, but also electric power called "negawatts" created by the demand response is traded.”, The price of electricity is determined based on the forecasted weather as well as the demand response since the negawatts are created by the demand response.), 
decides magnitude of a profit obtained by implementing the demand response on the basis of a result of comparison between the estimated electric power unit price and a predetermined threshold value (0040 “and a sudden increase of demand on the next day is forecasted because of a fierce cold wave and the electric power price for delivery on the next day rises sharply…The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption can be sold at a high price in the market and the consumer can thereby earn large profits.” An expected price increase is determined. The predetermined threshold is the old price. It is determined that a profit of a magnitude may be acquired.), and 
in a case where the obtained profit is large, prepares a control plan for controlling a plurality of pieces of equipment (0040 “the consumer who has the long-term contract at that time can buy the electric power at a contracted price, but can keep the electric power consumption lower than the contracted electric energy (hereinafter referred to as the "contracted electric energy") by, for example, using oil stoves instead of air conditioners. The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption can be sold at a high price in the market and the consumer can thereby earn large profits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura and Wenzel with the negawatts teachings of Matsuda because “creating the negawatts…which meet various demands in the electric power market, in a short time and providing them to the electric power market, and thereby suppressing destabilization of the electric power demand balance and expansion of volatility of the electric power prices.”

6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2016098483, herein Kawamura) in further view of Wenzel et al (US PUB. 20200096985, herein Wenzel) in further view of Li et al (US PUB. 20150248118, herein Li)

	Regarding claim 6, Kawamura and Wenzel teach the energy management system according to claim 1.
Kawamura and Wenzel further teach further comprising a calculation unit that verifies the operation state of the air conditioning facility (Kawamura, 0062 “the amount of cold heat Q supplied from the refrigerator 211a… T [°C.] is the cold water supply temperature (detection value of the temperature detector T1), and T [° C.] is return temperature of the cold water (detection value of the temperature detector T2)” 0063 0022 “temperature detector T1 is a sensor that detects the temperature of cold water cooled by the refrigerator 211a or the like, and is installed in the pipe h3. The temperature detector T2 is a sensor that detects the temperature of cold water heated by heat exchange”, The sensed temperatures are used to verify the cold heat consumed using the equation in 0063 Cold heat consumed as explained above is an operation state of the air conditioning facility) while demand response is being implemented on the basis of the operation state of the air conditioning facility (Wenzel 0096 “enhance the effectiveness of demand response layer 414 by enabling building subsystems 428 and their respective control loops to be controlled in coordination with demand response”) and a warmth state that is achieved by the air conditioning facility (Wenzel 0076 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306” Warmth state is verified by means of temperature sensors.) 
However, Kawamura and Wenzel do not teach and re-prepares a control plan in a case where power consumption of the air conditioning facility deviates from power consumption in the prepared control plan as the function unit.
and re-prepares a control plan in a case where power consumption of the air conditioning facility deviates from power consumption in the prepared control plan as the function unit (0071 “the relationship between indoor and outdoor temperatures and energy consumed by a HVAC unit is much more complicated than Equation 5 so that actual energy consumption of a HVAC unit could deviate greatly from results generated” 0077 “HVAC energy consumption model…the model is updated daily, an optimal and substantially real-time DR strategy that is solved according to the learning-based adaptive model results” The energy consumption model is updated to overcome any deviations. The updated energy consumption model is then used to re-prepare a new DR strategy which corresponds to the control plan.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura and Wenzel with the updated DR strategy teachings of Li because this will allow for “more efficient operation of a HVAC unit for different seasons, users, and weather conditions” (0077). 

Regarding claim 12, Kawamura and Wenzel the energy managing method according to claim 7.
Kawamura and Wenzel further teach wherein the arithmetic operation device verifies the operation state of the air conditioning facility (Kawamura, 0062 “the amount of cold heat Q supplied from the refrigerator 211a… T [°C.] is the cold water supply temperature (detection value of the temperature detector T1), and T [° C.] is return temperature of the cold water (detection value of the temperature detector T2)” 0063 0022 “temperature detector T1 is a sensor that detects the temperature of cold water cooled by the refrigerator 211a or the like, and is installed in the pipe h3. The temperature detector T2 is a sensor that detects the temperature of cold water heated by heat exchange”, The sensed temperatures are used to verify the cold heat consumed using the equation in 0063 Cold heat consumed as explained above is an operation state of the air conditioning facility) while demand response is being implemented on the basis of the operation state of the air conditioning facility (Wenzel 0096 “enhance the effectiveness of demand response layer 414 by enabling building subsystems 428 and their respective control loops to be controlled in coordination with demand response”) and a warmth state that is achieved by the air conditioning facility (Wenzel 0076 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306” Warmth state is verified by means of temperature sensors.) 
However, Kawamura and Wenzel do not teach and re-prepares a control plan in a case where power consumption of the air conditioning facility deviates from power consumption in the prepared control plan.
Li does teach and re-prepares a control plan in a case where power consumption of the air conditioning facility deviates from power consumption in the prepared control plan (0071 “the relationship between indoor and outdoor temperatures and energy consumed by a HVAC unit is much more complicated than Equation 5 so that actual energy consumption of a HVAC unit could deviate greatly from results generated” 0077 “HVAC energy consumption model…the model is updated daily, an optimal and substantially real-time DR strategy that is solved according to the learning-based adaptive model results” The energy consumption model is updated to overcome any deviations. The updated energy consumption model is then used to re-prepare a new DR strategy which corresponds to the control plan.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura and Wenzel with the updated DR strategy teachings of Li because this will allow for “more efficient operation of a HVAC unit for different seasons, users, and weather conditions” (0077). 

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. 

Applicant further argues on page 14 that Kawamura does not disclose “wherein the reception unit prepares at least one of each of the following individual control plans…”. However, as shown in the 35 USC 112(b) rejection above, the claim language of “at least one of each of the following” is indefinite due to the contradictory phrasing of the limitation. The Examiner has interpreted “at least one of each of the following” for the purpose of examination to be at least one of the following. In this interpretation, all 5 of the individual control plans does not need to be included and the rejection of claims 1 and 7 show Kawamura teaching two of the claimed individual control plans. 
Applicant then argues on page 15 that Kawamura does not disclose “and combines the prepared individual control plans with one another…”. However, as shown in the rejection of claims 1 and 7, Kawamura does teach this limitation since Kawamura teaches an operation plan that has steps in 0046. As shown earlier, Kawamura teaches at least two of the claimed individual control plans. These were acted upon based on the operation plan and are done in combination. Since the operation plan has steps, there is an order to which steps are done when. 
Therefore the combination of Kawamura and Wenzel teaches the claimed subject matter of claims 1 and 7. Dependent claims 2-3, 5-6, 8-9, and 11-12 are also rejected due to their dependency from claims 1 and 7. 
Relevant Prior Art
	Bell et al (US PUB. 20200025402) has been deemed relevant prior art since it is also involved in predictive control and demand response for an HVAC system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/T.D.S./            Examiner, Art Unit 2118                                                                                                                                                                                            


/ROBERT E FENNEMA/Supervisory Patent Examiner, Art Unit 2118